DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11009970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 17-18, they recite, among other features, “determine whether the user input is of a first type or of a second type;
in accordance with a determination that the user input is of the first type:
determine, based on first data obtained using one or more sensors of the electronic device, whether one or more criteria representing expressed user disinterest are satisfied; and
in accordance with determining that the one or more criteria representing expressed user disinterest are satisfied prior to a first time, automatically deactivate the virtual assistant session prior to the first time, wherein the first time is defined by a setting of the electronic device; and

determine, based on second data obtained using the one or more sensors of the electronic device, whether one or more criteria representing expressed user engagement are satisfied; and
in accordance with determining that the one or more criteria representing expressed user engagement are satisfied prior to a second time, forgo deactivating the virtual assistant session at the second time, wherein the second time is a predetermined duration after a third time at which a final result for the virtual assistant session is presented”.
The Prior Art discloses activating a virtual assistant with a user’s voice or touching a button. The virtual assistant can be deactivated with a user’s voice or automatically after a period of time. A device can be activated and deactivated based on a user’s gaze at the device and can even remain active during inactivity of the device based on a user gazing at the device. A virtual assistant can also be activated based on a user’s engagement, e.g. gaze, with the virtual assistant. The Prior Art does not disclose determine whether the user input is of a first type or of a second type; in accordance with a determination that the user input is of the first type: determine, based on first data obtained using one or more sensors of the electronic device, whether one or more criteria representing expressed user disinterest are satisfied; and in accordance with determining that the one or more criteria representing expressed user disinterest are satisfied prior to a first time, automatically deactivate the virtual assistant session prior to the first time, wherein the first time is defined by a setting of the electronic device; and in accordance with a determination that the user input is of the second type: .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 4, 2022